office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b06 postf-103007-12 uilc date date to from senior attorney group large business international branch chief branch financial institutions products subject ---------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance regarding the treatment of taxpayer’s issuance of exchangeable debentures and holdings of x stock under an exception to the straddle rules previously we provided assistance to you under postf-103007-12 wli05 with respect to the same transaction concluding that taxpayer’s debentures and stock were subject_to the straddle rules under sec_1092 and sec_263 of the internal_revenue_code this advice may not be used or cited as precedent legend taxpayer --------------------------------------------------------------------------- date x a b c d e year --------------------- ------------- ---- ---- ------ ------ ------ ------- postf-103007-12 issue sec_1 whether the exchangeable debentures or the exchange features embedded in the exchangeable debentures constitute call options for tax purposes if the exchangeable debentures or the embedded exchange features constitute call options for tax purposes whether they are qualified_covered_call options for purposes of sec_1092 conclusion sec_1 neither the exchangeable debentures nor the exchange features embedded in the exchangeable debentures constitute call options for tax purposes even if the exchangeable debentures or the exchange features constitute call options they are nevertheless not qualified_covered_call options for purposes of sec_1092 facts this memorandum incorporates by reference the facts and analysis provided in the prior memorandum issued under postf-103007-12 wli05 for purposes of this memorandum the relevant facts are as follows on date taxpayer issued two tranches of exchangeable debentures with a year terms the debentures were publicly traded and contained exchange features that permitted holders to surrender the debentures at any time in exchange for a fixed number of shares of x stock or their cash_value at the choice of taxpayer at the time they were issued the principal_amount of the debentures was equal to approximately b percent more than the value of the shares that they referenced taxpayer treated the debentures as contingent payment debt instruments cpdis for tax purposes and accrued interest on the debentures under the noncontingent_bond_method of sec_1_1275-4 holders received a current coupon on the debentures at their stated rates of either c or d and were required to accrue interest at the comparable yield of e on the debentures under sec_1_1275-4 taxpayer had a right to redeem the debentures for their principal_amount plus a premium and any accrued interest depending on when they were redeemed if taxpayer called the debentures for redemption holders were permitted to surrender their debentures and exercise their exchange rights taxpayer deposited the minimum number of shares required to satisfy its exchange obligation in an account with an exchange agent taxpayer retained the right to ordinary dividends and voting rights in the x stock but was limited in its ability to use the stock such as pledging or hypothecating it if the minimum required number of shares in the account were not maintained then the holders had the right to call the debentures for early redemption and receive back their principal and accrued interest amounts postf-103007-12 regardless of the fair_market_value of the stock taxpayer was also required to give the holders the benefit of certain extraordinary dividends and notify the holders of certain events that could affect the value of the stock our prior assistance to you concluded that taxpayer’s issuance of the debentures and the x stock constituted a straddle under sec_1092 and that interest and repurchase premium paid with respect to the debentures upon their redemption in year were to be capitalized into the basis of the stock under sec_263 you now ask whether the exchangeable debentures or the exchange features embedded in the debentures constitute qualified_covered_call qcc options such that the transaction is subject_to sec_1092 and thus exempt from the straddle rules of sec_1092 and sec_263 law and analysis a straddle consists of offsetting positions with respect to personal_property sec_1092 sec_1092 provides an exception for certain straddles consisting of qualified_covered_call options and the optioned stock in general if i all the offsetting positions making up any straddle consist of or more qualified_covered_call options and the stock to be purchased from the taxpayer under such options and ii such straddle is not part of a larger straddle such straddle shall not be treated as a straddle for purposes of sec_1092 and sec_263 neither the exchangeable debentures nor the exchange features embedded in the exchangeable debentures constitute call options for tax purposes under sec_1092 in order for either the exchangeable debentures or the exchange features embedded in the debentures to constitute qualified_covered_call options either the exchangeable debentures or the exchange features must be call options for tax purposes a call option provides the writer of the option with a premium in return for the obligation to sell specified property at a specified price on or before a specified time period revrul_58_324 1958_1_cb_279 revrul_78_182 1978_1_cb_265 conversely the holder of the call option pays a premium in exchange for the right - but not obligation - to purchase the property at that same price revrul_58_324 the premium paid_by the holder is a nondeductible capital_expenditure that is only taken into account upon termination of the option by failure to exercise or otherwise with resultant gain_or_loss revrul_58_324 revrul_78_182 sec_1234 the premium received by the writer is not currently included in income but is carried in a deferred account until the writer’s obligation expires through the passage of time the writer sells the underlying stock pursuant to the exercise of a call or the writer engages in a closing_transaction revrul_58_324 revrul_78_182 sec_1234 postf-103007-12 an option can be issued in conjunction with a debt_instrument sec_1273 provides rules in the case of any debt_instrument and an option security or other_property issued together as an investment_unit sec_1273 provides that the issue_price for such unit shall be determined in accordance with the rules of this subsection and subsection b as if it were a debt_instrument sec_1273 provides that the issue_price determined for such unit shall be allocated to each element of such unit on the basis of the relationship of the fair_market_value of such element to the fair_market_value of all elements in such unit sec_1273 provides that the issue_price of any debt_instrument included in such unit shall be the portion of the issue_price of the unit allocated to the debt_instrument under subparagraph b the exchangeable debentures are not options for tax purposes in the instant case at all times of which we are aware taxpayer has treated and the service has not challenged the exchangeable debentures as debt instruments that are cpdis under sec_1_1275-4 taxpayer issued the exchangeable debentures in exchange for its obligation to repay a principal_amount either in cash or in a fixed amount of x stock thus the holders are to receive the greater of their principal_amount or the value of the referenced x stock the embedded exchange features are not separable from the exchangeable debentures and thus are not options taxpayer has not treated the embedded exchange feature as a property right separate from cpdis nor has taxpayer treated the exchange feature as an option taxpayer has not asserted that any amount attributable to the value of the embedded exchange feature is a premium that is treated as a capital amount received for writing a call option for purposes of revrul_58_324 revrul_78_182 or sec_1234 the exchangeable debentures were not treated as investment units under sec_1273 nor has the service sought to treat the exchangeable debentures as a straddle position under sec_1092 pre 2004-amendment which includes as personal_property for purposes of the straddle rules any stock which is part of a straddle at least of the offsetting positions of which is an option with respect to such stock or substantially_identical_stock_or_securities for purposes of sec_1273 an investment_unit consists of a debt_instrument issued in connection with a separate warrant or option although economically similar a debt_instrument with embedded option features is not treated as an investment_unit ie a separate debt_instrument and option for federal_income_tax purposes see sec_1 a examples - distinguishing convertible debt instruments from investment units revrul_88_31 1988_1_cb_302 investment_unit comprised of common_stock and a contingent payment right with respect to the stock were separate items of property because they were separately tradable thus treating the embedded exchange features in the exchangeable debentures as qualified_covered_call options for sec_1092 purposes would require us -- contrary to other rules found in the code and regulations -- to bifurcate the exchangeable debentures into their economic components a straight_debt instrument and options on x stock postf-103007-12 the first problem with the bifurcation approach is that the exchange features do not qualify as separate options for federal_income_tax purposes the exchange rights were not separately traded or tradeable certain characteristics of the embedded exchange features distinguish them from options unlike options the holders of the debentures were at risk for the full principal_amount of the debentures - an amount that closely approximated the value of the referenced stock at inception of the debentures - rather than just a premium amount if taxpayer became insolvent taxpayer did not receive only a premium upon the issuance of the debentures but received debt proceeds that approximated the value of the x stock taxpayer’s right to redeem the debentures also impacts the optionality of the embedded exchange feature although holders could exercise their exchange rights if taxpayer redeemed the debentures early a holder would be essentially forced to exercise its exchange right as a defensive measure if the stock had appreciated and taxpayer called the debentures for redemption thus holders’ rights to exchange the debentures were limited in a manner that is inconsistent with holding an option namely the exchange rights were not entirely exercisable at the discretion of the holders and it is not clear that it would be in holders’ best interest to exercise whenever taxpayer decides to redeem see 217_f3d_1117 9th cir because the puts were exercisable at the discretion of holder and it was not clear that it would have been in holder’s interest to exercise the puts indeed holder did not the puts were pure options and not a debt_instrument and therefore subject_to the investment_unit rules of sec_1273 the second problem with the bifurcation approach is that it has been considered and specifically rejected for purposes of tax_accounting under the cpdi oid rules cpdis are indivisible debt instruments for tax purposes prior to issuance of sec_1_1275-4 under t d proposed_regulations were published under f_r f i which would have applied separate treatment for noncontingent and contingent payments prop sec_1_1275-4 date provided that contingent payments shall be treated in accordance with their economic_substance as payments pursuant to one or more options or other_property rights these proposed rules would have bifurcated a cpdi into its economic components such as an option and a debt see also notice_91_9 1991_1_cb_316 the effect of the proposed_regulations will be to divide debt instruments of this type into their component parts and to tax each component as it would have been taxed had it been issued as a separate instrument these proposed_regulations were subsequently withdrawn by fr 1994_1_cb_785 and on date new proposed_regulations addressing cpdis were published under fr and subsequently finalized in t d the rules account for the treatment of a contingent payment under the noncontingent_bond_method as provided in sec_1_1275-4 under this method the projected amount of a contingent payment is taken into account in the yield of the instrument sec_1_1275-4 sec_1_1275-4 providing that the projected payment schedule must produce the comparable yield in order to determine the amount of a market- postf-103007-12 based contingent payment sec_1_1275-4 provides that if the right to a contingent payment is substantially_similar to an exchange-traded option the forward price is the spot price of the option the option premium compounded at the applicable_federal_rate from the issue_date to the date the contingent payment is due thus the contingent payment is not a separate_property right but rather is substantially_similar to a property right the preamble to fr acknowledges that the pricing of an embedded property right might also differ from the pricing of a property right that was separately purchased due to charges for financial intermediation that would not be imposed if the property right were purchased separately but that the rules for setting a projected payment schedule allow for substantial flexibility fr pincite6-87 thus the economic value of an embedded option is not necessarily identical to an option that was purchased separately since cpdis are generally indivisible debt instruments for tax purposes the right to a contingent payment under a cpdi is not a separate_property right such as an option in order for the embedded exchange feature in the exchangeable debentures to nevertheless qualify as a qcc under sec_1092 the straddle rules would adopt a different definition of option from other tax rules and a different tax_accounting approach from the oid rules and sec_163 bifurcation of the exchangeable debentures into a straight_debt instrument and an option on x stock is not necessary for purposes of applying the straddle rules to the contrary under the facts of the instant case taxpayer’s position in x stock substantially diminishes its risk of loss in the exchangeable debentures and therefore qualifies as a straddle for purposes of sec_1092 even if the exchangeable debentures or the exchange features constitute call options they are nevertheless not qualified_covered_call options for purposes of sec_1092 sec_1092 provides that the term qualified_covered_call_option means any option granted by the taxpayer to purchase stock held by the taxpayer or stock acquired by the taxpayer in connection with the granting of the option but only if - i such option is traded on a national securities exchange which is registered with the securities_and_exchange_commission or other market which the secretary determines has rules adequate to carry out the purposes of this paragraph ii such option is granted more than days before the day on which the option expires iii such option is not a deep-in-the-money_option iv such option is not granted by an options_dealer within the meaning of sec_1256 in connection with his activity of dealing in options and v gain_or_loss with respect to such option is not ordinary_income or loss postf-103007-12 sec_1_1092_c_-1 as issued under t d provides that in general except as provided in paragraph b of this section an option is not a qualified_covered_call unless it is granted not more than months before the day on which the option expires or satisfies term limitation and meets certain other requirements sec_1 c - b extends the permitted term to months provided certain other requirements are met even if the exchangeable debentures or the embedded exchange features were deemed to qualify as options they are not qccs in order to qualify under sec_1092 taxpayer must show that either would have been available in an option traded on a national securities exchange at the time the debentures were issued taxpayer cannot show this because the a year term of the debentures is much longer than any exchange-traded option available at that time as observed in the preamble to t d 2002_1_cb_947 which finalized sec_1_1092_c_-1 in when the sec_1092 was enacted no exchange-traded option had a term of greater than nine months by contrast certain exchange- traded options currently as of may have terms of up to months in light of these changes the irs and treasury have considered certain economic characteristics of qualified_covered_call transactions as they relate to the risk reduction effects of longer-term options see also h_r rep 98th cong 2d sess s rep no 98th cong 2d sess describing exchange-traded stock_options as having a maximum term of nine months thus when sec_1_1092_c_-1 was issued in not long after the issuance of the exchangeable debentures months was the maximum term of an exchange-traded option the new regulations clarified that options with terms longer than months up to months could nevertheless qualify as qccs while the regulations were finalized prior to the issuance of the exchangeable debentures the regulations and their preamble assist in interpreting the statute because ’the meaning of the statute has been there from the time of its original enactment ’ 453_f2d_300 2d cir footnote citing k c davis administrative law treatise sec_5 p here the a year period of the exchangeable debentures and of the embedded exchange features significantly exceeded months so neither qualify as an option traded on an sec regulated exchange no exchange-traded option had a term as long as that of the debentures at the time the debentures were issued although the embedded exchange features were literally exchange-traded because the exchangeable debentures were exchange-traded debt this is irrelevant to the analysis because the question is whether they were similar enough to exchange-traded options not exchange-traded debt postf-103007-12 finally the exchangeable debentures do not meet the requirement under sec_1092 that gain_or_loss not be ordinary_income or loss here because the debentures are cpdis under the noncontingent_bond_method all amounts paid_or_accrued with respect to the debentures were treated as either ordinary_income or loss when the debentures were redeemed at a premium in year by taxpayer the rules of sec_1_163-7 applied and taxpayer deducted the repurchase premium paid as interest before application of sec_1092 and sec_263 in light of the foregoing neither the exchangeable debentures nor the embedded exchange features qualify as qualified_covered_call options under sec_1092 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------- if you have any further questions
